Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the remarks filed on 12/30/2020. Currently claims 1-13 are pending.
DETAILED ACTION   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirby (Pub. No. US 2018/0323145 A1).
Regarding claim 1, Kirby discloses a semiconductor structure, comprising: a first die 100 comprising a first dielectric layer 101 and a first helical conductor 103 embedded therein; a second die 200 comprising a second dielectric layer 201 and a second helical conductor 203 embedded therein, 
Regarding claim 2, Kirby discloses the semiconductor structure of claim 1, wherein the second helical conductor comprises one turn which has a surface substantially coplanar with the interface between the first dielectric layer and the second dielectric layer (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
 Regarding claim 3, Kirby discloses the semiconductor structure of claim 1, wherein the first die further comprises a first lead 120 in the first dielectric layer, the second die further comprises a second lead 220 in the second dielectric layer, the first helical conductor is electrically connected to the first lead, and the second helical conductor is electrically connected to the second lead (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 4, Kirby discloses the semiconductor structure of claim 1, wherein the first die further comprises a first lead and a second lead in the first dielectric layer, the first helical conductor is electrically connected to the first lead, and the second helical conductor is electrically connected to the second lead (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 5, Kirby discloses the semiconductor structure of claim 4, further comprising a redistribution structure, wherein the second helical conductor is electrically connected to the second lead through the redistribution structure (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 6, Kirby discloses the semiconductor structure of claim 1, further comprising a conductive layer 917 embedded in the first dielectric layer and in contact with a bottom of the through-substrate via (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 7, Kirby discloses a method of manufacturing a semiconductor structure, the method comprising: (i) receiving a first die and a second die, wherein the first die comprises a first dielectric layer and a first helical conductor embedded therein, and the second die comprises a second dielectric layer and a second helical conductor embedded therein; (ii) bonding the first dielectric layer and the second dielectric layer so that the first helical conductor is in contact with the second helical conductor; and (iii) forming a through-substrate via through the first die and the second die, wherein the through-substrate via is surrounded by the first and the second helical conductors (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 8, Kirby discloses the semiconductor structure of claim 7, wherein in step (i), the first helical conductor has at least one turn and a vertical extending portion connecting with the at least one turn, and the vertical extending portion is exposed from a surface of the first dielectric layer (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 9, Kirby discloses the semiconductor structure of claim 8, wherein in step (ii), the surface of the first dielectric layer is bonded with the second dielectric layer (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 10, Kirby discloses the semiconductor structure of claim 7, wherein in step (i), the second helical conductor comprises one turn exposed from a surface of the second dielectric layer (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 11, Kirby discloses the semiconductor structure of claim 10, wherein in step (ii), the surface of the second dielectric layer is bonded with the first dielectric layer (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 12, Kirby discloses the semiconductor structure of claim 7, wherein the first die further comprises a conductive layer embedded in the first dielectric layer, and forming the through-substrate via through the first die and the second die comprises: forming a hole through the first die and the second die to expose the conductive layer; forming a liner layer covering an inner surface of the hole;  18removing a portion of the liner layer to expose the conductive layer; and forming a metal layer on the liner layer and the conductive layer (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).
Regarding claim 13, Kirby discloses the semiconductor structure of claim 12, before forming the metal layer on the liner layer and the conductive layer, further comprising: forming a barrier layer on the liner layer and the conductive layer (Kirby: Fig. 1-14 and paragraphs [0025]-[0035]).

Response to Arguments
Applicant argues that Kirby fails to disclose “a connecting portion extending from the first dielectric layer through the interface to the second dielectric layer and interconnecting the first helical conductor with the second helical conductor.”
In response to applicant’s argument, Kirby in paragraphs [0034]-[0038] and [0068] says “an individual turn of the conductor can have a pitch of zero degrees and the adjacent turns can be electrically coupled to each other by steeply-angled or even vertical connectors (e.g., traces or vias) with a larger pitch, such that a "substantially helical" conductor can have a stepped structure... planar turns 404a and 404b are connected by a vertical connecting portion 406, and planar turns 404b and 404c are connected by a vertical connecting portion 408…As can be seen with reference to FIG. 10, the conductor 1004 includes a first substantially helical conductor 1004a ("conductor 1004a") disposed around the TSV 1002, which is connected to a second coaxially-aligned substantially helical conductor 1004b ("conductor 1004b"), such that a single conductive path winds downward around TSV 1002 at a first average radial distance, and winds back upward around TSV 1002 at a second average radial distance. Accordingly, the conductor 1004 includes two turns about the TSV 1002 (e.g., the topmost turn of conductor 1004a and the topmost turn of conductor 1004b) at the same position along the longitudinal dimension "L" of the TSV 1002. In another embodiment, a substantially helical conductor could make two turns about a TSV at a first level (e.g., spiraling outward), two turns about a TSV at a second level (e.g., spiraling inward), and so on in a similar fashion for as many turns as were desired”. 
Not only Kirby shows at least two helical conductors connected and positioned around the middle part of through-silicon via at the interface of the bottom and top dies, such as the one shown in Fig. 10, but also says that the number of turns can be as low as one, or as high as is desired which inherently discloses that in high number of turns the vertical connecting portions such as 406/408 (similar to “CP” in the current invention) will be accordingly existing in high numbers therefore at least one of them will pass through the interface of the upper and lower dies and connecting the dies.
Furthermore, even for some of his embodiments that Kirby says “in accordance with one aspect of the present technology, the exposed portion of a TSV in a first die, together with a complementary opening in a second die, allows a three-dimensional interconnection ("3DI") between dies so configured to be made. Unlike TSVs configured to carry electrical signals, however, the TSV that forms the magnetic core of a multi-die coupled inductor configuration need not be electrically connected to any circuit elements. Accordingly, many of the steps utilized to improve the electrical connection between TSVs and other circuit elements (e.g., under bump metallization, solder ball formation, solder reflow, etc.) can be omitted from a manufacturing method of the device 500, in accordance with one embodiment of the present technology. Such an advantageous omission can facilitate the simpler connection of dies having a high number or a high density of such 3DIs, as is illustrated in greater detail with respect to FIG. 6”, it certainly shows that the older technology or prior art has these types of between-dies-connections that as for some of his embodiments those connections have been eliminated to simplify the fabrication.
Therefore, applicant’s arguments filed on 12/30/2020 have been fully considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 18, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813